DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 of step e), claim 1, states, in part, “verifying, that each cavity….”  There should not be a comma in this portion of the claim.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2016/0136883) in view of Thone et al (“Influence of heat-treatment on Selective Laser Melting products – e.g. Ti6Al4V”).  
Regarding claim 1, steps a) and c) are generic in the art and thus automatically prima facie obvious.  Step a) relates to the generation of three dimensional CAD data, which is used in practically all automated additive manufacturing processes.  Step c) merely requires the implementation of that CAD data into the desired product via printing said product upon a build platform.  Schmidt acknowledges fused-powder-style printers, which tend to fill hollow components with powder (par. 5).  Such printers certainly at least encompass generic steps a) and c).  
Regarding step b), Schmidt teaches techniques for automatically placing escape holes during 3D printing (title).  The process of Schmidt identifies a hollow region (cavity) of a 3D model and subsequently determines at least a first location for a first escape hole based on said hollow region (par. 9).  Presumably, and because Schmidt suggests that the automation is determining the location for said holes, the escape hole is created because no other such hole exists.  Ultimately, the Schmidt process identifies and places such escape holes in optimized locations so as to allow the powder to be removed (this satisfies step d)).  As such, the claimed verification whether such an outlet passage is present is implicit to the Schmidt process.  If the CAD file that is subjected to the escape hole automation process already contains such escape holes in optimal positions (perhaps the system has already optimized a given file which is reused at a later date), the automation process should give the same results.  
the automatic creating of the missing outlet passages in the 3D CAD file, this appears to be precisely what is taught by Schmidt, as described above.  Proposing the corrections to the designer for review, for example, is considered to be prima facie obvious.  The Examiner relies upon Official Notice to state that Microsoft Word (a word processor…in fact the very word processer being used to compose this Office action at the moment) currently prompts the user with a “Print Preview” prior to confirming the print command.  While the instant application may claim foreign priority back to March 17, 2017, the Examiner asserts that this function, of Microsoft Word, has been in use for much longer.  This is considered to support the notion that approving a design prior to the start of a relatively lengthy process would have been obvious to one of ordinary skill in the art before the filing of the claimed invention.  Use of an alarm signal to notify said designer that such a design is ready for approval, for example, is not inventive and therefore considered prima facie obvious.  An “alarm signal” “to alert” is the very nature of what an alarm is.  The omission of an element and its function is obvious if the function of the element is not desired (MPEP 2144.04II.A.).  It can likewise be said that the addition of an element and its function is obvious if the function of the element it desired (and, of course, the element is conventionally known for such a function).  In this instance, the concept of an alarm is considered to be very much in the public domain, and thus would have been obvious, if desired.  
per se, and does not expressly teach that the printed product may be further subjected to a thermal treatment, as is required of step e).  
Thone teaches that in order to optimize mechanical properties of additively manufactured parts, such as by SLM, a heat treatment for changing microstructures is routinely applied in most production lines to meet the product requirements (abstract).  
Regarding step e), it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize a heat treatment of the printed product of Schmidt in order to take advantage of the benefits taught by Thone, if necessary and/or desired.  Determination whether a given part printed by a given additive manufacturing technique would benefit from post-processing heating is considered to be well within the purview of one having ordinary skill in the art.  Ovens are conventionally known heating apparatuses and thus would have been an obvious choice.  
Regarding claim 2, Schmidt teaches that the escape hole generator selects locations to optimize placement heuristics, such as favoring locations closer to the bottom of the 3D model (abstract).  While this is not necessarily tied to the orientation of the part with respect to the construction platform, there are expected to be such escape holes regardless of the particular orientation during the build.  Further, there is no indication that the 3D model of Schmidt, after placing said holes, is reoriented for printing.  As such, it is reasonable to assert that the Schmidt process at least encompasses embodiments where the “bottom” of the model is also the gravitational bottom, which is with respect to the orientation of the part as well as the part itself.  Note that the claimed limitation is essentially arbitrary as the placement of the escape 
Regarding claims 3 and 4, Schmidt deals with optimizing escape hole locations, as discussed above.  If, for any reason, such a hole is “blocked” by the build platform, and if this creates any sort of negative impact, it is fully expected that the Schmidt process would relocate the affected hole(s).  It is not clear how the hole would be blocked, as it is an area of unfused powder.  The platform is not permanently connected to the part, so upon separation from the platform, the hole should be exposed regardless of its position.  If the platform were permanently connected or otherwise interfered with the ability of the powder to be evacuated from the completed part, than the Schmidt process would not have placed the hole in such a position in the first place.  This would flow naturally from the premise of the Schmidt process, which is to optimize the placement of the escape hole(s).  Claims 3 and 4 are considered to be prima facie obvious, especially in view of Schmidt.  Note that Schmidt teaches that the escape hole requirements may include a minimum number of escape holes for each hollow component or rejoin and a minimum escape hole width.  If these printer-specific escape hole requirements are not met, than the 3D printer may not print the 3D model as intended, and the model may be rejection without initiating a build (par. 32).  The teaching of such printers rejecting the model is considered to amount to an alarm to the designer, as even the failure of the printer to initiate the build can be interpreted as an indicator to the operator.  
Regarding claim 5, Schmidt teaches examples having at least two escape holes, such as in Figure 3.  Again, the entire point of the Schmidt process is to optimize the 
Regarding claim 6, Schmidt teaches that the minimum hole width may vary based on the number of escape holes (par. 32).  As Schmidt teaches both variably hole widths as well as optimization of the holes themselves, at least two holes of distinct diameter is considered to be encompassed by the teachings of Schmidt.  Schmidt further teaches that the user may interactively modify the hole radius and/or position manually (par. 56), giving the user more control over the process.  
Regarding claim 7, the use of forced air to remove particulate matter is conventionally known across many arts (it is noted that page 10 of the ZPrinter Manual, supplied by Applicant, provides a glossary definition for an Air Wand).  Its use in the process of Schmidt is therefore prima facie obvious.  In the instance of two escape holes of varying diameter, one of ordinary skill in the art would have been able to determine the most effective hold into which to blow in the pressurized air by either analyzing the flow dynamics if the interior passages or by trial and error.  Even one of less than ordinary skill should be more than capable of removing powdered material through an escape hole explicitly designed for such a purpose.  
Regarding claim 8, Schmidt teaches fused-powder-style printers, which encompasses both selective laser melting and electron beam melting.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732